PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/316,739
Filing Date: 6 Dec 2016
Appellant(s): LAWRENCE, Clive, Edward



__________________
Richard J. Danyko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments with respect to claims 1, 2, 16, 17, 19, 21, 25, 26, 28, 29, 35-37 and 39-42
Appellant argues that the disclosure of Nagvekar et al. (specifically examples 8A and 8B) does not anticipate the invention.  However, the rejection does not assert that Nagvekar et al. disclose all of the features of the invention in a single embodiment; rather the rejection is an obviousness rejection based on the disclosure of Nagvekar et al. as a whole.  Therefore, the arguments amount to arguments against the components of the rejection individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references or reasoning.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the broad disclosure of Nagvekar et al. teaches the general ink composition, and also shows that methylbenzoylformate (hereinafter, “MPG”) can also be used as a photoinitiator, but does not show a specific embodiment where all of the claimed elements are present.  However, it has been held that the selection of a known material based upon its suitability for an intended purpose is obvious.  See MPEP §2144.07.  Therefore, Examiner maintains that it would be obvious to use MPG as the photoinitiator in the ink of Nagvekar et al. because it is exemplified by Nagvekar et al. as being useful for the purpose of the photoinitiator.  Furthermore, it is immaterial that Nagvekar et al. do not mention any benefits to using 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the knowledge that MPG can be used as a photoinitiator is shown in Nagvekar et al., and the knowledge that it is obvious to select a known material for its suitability for its intended purpose is taken from the established case law.
Appellant’s arguments based upon any alleged superiority or benefits unexpectedly obtained through the combination recited in the claims is not deemed sufficient to overcome the strong case of obviousness set forth in the rejection, as each and every component of the claims is accounted for through a strong supporting rationale.  See MPEP §716.02(c).
Appellant argues that “the claims, which indicate that the compositions contain MPG and are substantially free of N-vinyl compounds, teach away from Nagvekar’s compositions that include N-vinyl compounds.”  This is not persuasive, as it is not a proper showing of a teaching away.  While MPEP §2144.05(III)B allows for the rebuttal of a prima facie case of obviousness by showing that the prior art teaches away from the claimed invention, Appellant’s argument here is the reverse: that is, that the claims teach away from the art.  This is not a proper showing that the prior art teaches away from the claimed invention.
Appellant’s argument that because Nagvekar et al. do not disclose or suggest that ink or coating compositions that include MPG photoinitiator should also be free of N-vinyl compounds is not persuasive.  Nagvekar et al. do not indicate that the N-vinyl compounds are required components, either in any composition, or in combination with specific other components. It has Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005). Therefore, since Nagvekar et al. indicate that the negatively recited components of Appellant’s claims 1, 28, and 29 are optional, embodiments wherein they are absent are also disclosed.
Appellant’s argument that Examiner has provided no motivation to modify the compositions of Nagvekar et al. is not correct.  It has been held that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP §2144(I).  In this instance, the motivation to modify the composition of Nagvekar et al. comes from the disclosure of Nagvekar et al. MPG can be used as a photoinitiator, the established legal precedent that the selection of a known material based upon its suitability for its intended use is prima facie obvious, and the established legal precedent that a reference disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP §2144.07 and §2123.
Appellant’s argument that Nagvekar et al. merely describe the additional ethylenically unsaturated polyfunctional components and/or chain transfer agents as being “optional” is not found to be persuasive.  First of all, the fact that they are described as being optional is immaterial as the fact remains that they are disclosed.  It has been held that a reference disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Secondly, column 9, lines 12 and 13 specifically disclose that the amount should be 1-15 wt%.
Appellant’s argument that examples 8A and 8B do not include a difunctional acrylate or methacrylate monomer is not persuasive.  It is not required that a single embodiment describe In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the rejection relies upon all that Nagvekar et al. would reasonably convey to one having ordinary skill in the art, not just what one specific embodiment discloses.
Appellant argues that Nagvekar et al. do not disclose the polyfunctional component as being a “difunctional acrylate or methacrylate monomer.” This is incorrect. Column 5, lines 55-56 specifically describe the polyfunctional component as being “a diacrylate, [or] triacrylate.”
Appellant’s arguments with respect to claims 28 and 29
Appellant again argues that Nagvekar et al. do not disclose or suggest that ink or coating compositions that include MPG photoinitiator should also be free of the specific N-vinyl compounds recited.  Nagvekar et al. do not indicate that the N-vinyl compounds are required components, either in any composition, or in combination with specific other components. It has been held that a reference disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005). Therefore, since Nagvekar et al. indicate that the negatively recited components of Appellant’s claims 28 and 29 are optional, embodiments wherein they are absent are also disclosed.

Appellant’s arguments with respect to claim 39
Appellant again argues that the disclosure of Nagvekar et al. (specifically examples 8A and 8B) does not anticipate the invention.  However, the rejection does not assert that Nagvekar et al. disclose all of the features of the invention in a single embodiment; rather the rejection is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, a prima facie case of obviousness based on MPEP §2144.05 has been set forth in the rejection, and Appellant has failed to properly rebut the case of obviousness by: 	a) showing that the range is critical;
 	b) showing that the prior art teaches away from the range specified; 	c) showing that the amount of MPG is not recognized as “result-effective”; or 	d) showing that the amount of MPG is disclosed in a very broad range. Appellant has shown none of these.  
Appellant’s arguments with respect to claims 40-42.
Appellant argues that Nagvekar et al. do not suggest compositions that include cyclic trimethyl propane formal acrylate (CTFA).  This is clearly incorrect, as Nagvekar et al. disclose using CTFA in column 5, line 27.  
Appellant’s arguments with respect to claims 33, 34, and 38.
Appellant does not present any new arguments.



Respectfully submitted,
/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.